Judgment, Supreme Court, New York County (Jeffrey Atlas, J), rendered February 20, 2002, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of 4 to 12 years, unanimously affirmed.
After a jury convicted defendant of third-degree criminal possession of a controlled substance but failed to reach a verdict on the charge of first-degree possession, defendant made a valid waiver of his right to appeal from his conviction as part of an agreement with the People whereby the first-degree possession count was dismissed. This waiver was without limitation, and it applies to all the issues defendant now raises on appeal (see People v Hidalgo, 91 NY2d 733 [1998]). In any event, were we to find that defendant did not make a valid waiver of his right to appeal, we would find each of his claims to be unavailing. Concur—Tom, J.P, Andrias, Saxe, Ellerin and Marlow, JJ.